Filed 6/13/13 In re Miguel S. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re Miguel S., a Person Coming Under
the Juvenile Court Law.
                                                                 D062991
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J231476)

         v.

MIGUEL S.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of San Diego County, Polly H.

Shamoon, Judge. Affirmed.

                   Charles R. Khoury, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

                   No appearance for Plaintiff and Respondent.
                                              I.

                                     INTRODUCTION

       Miguel S. (Miguel) admitted committing one felony count of grand theft (Pen.

Code, § 487, subd. (c))1 (count 2) and one misdemeanor count of resisting or delaying a

peace officer (§ 148, subd. (a)(1)) (count 3). At a contested disposition hearing, the trial

court committed Miguel to Camp Barrett for a period not to exceed 365 days. We affirm.

                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       On March 7, 2012, Miguel willfully and unlawfully took a telephone from the

victim without the victim's permission (count 2). Miguel attempted to run from an officer

who was attempting to investigate the incident, which delayed the officer in completing

his duties (count 3).

       On May 11, the People filed a petition contending that Miguel committed one

felony count of robbery (§ 211) (count 1), one felony count of grand theft (§ 487, subd.

(c)) (count 2), one misdemeanor count of resisting or delaying a peace officer (§ 148,

subd. (a)(1)) (count 3), one misdemeanor count of petty theft (§ 484) (count 4), and one

misdemeanor count of being intoxicated in a public place (§ 647, subd. (f)) (count 5). All

of the charges stemmed from the March 7 incident.

       On August 30, defense counsel informed the court that Miguel was "prepared to

accept the People's offer" and that he agreed to admit having committed counts 2 and 3,


1     Unless otherwise specified, all subsequent statutory references are to the Penal
Code.
                                              2
in exchange for a dismissal of counts 1, 4, and 5, with Harvey2 waivers. Defense counsel

further stated that Miguel understood that his maximum time of confinement was three

years four months. Miguel then admitted having committed counts 2 and 3. The court

sustained the counts as admitted, and granted the People's motion to dismiss the balance

of the counts.

        The probation officer filed a report recommending that Miguel be committed to

Camp Barrett for a period not to exceed 365 days. In his report, the officer noted that

Miguel had a drug problem, that he had struggled with following directions and had been

argumentative with staff while in Juvenile Hall, and that he had performed poorly in

school. The probation officer also noted that he had reviewed a psychological evaluation

of Miguel and had considered Miguel's age (18) and behavior at home and school in

formulating a recommended disposition.

        At a contested disposition hearing, the trial court adopted the probation officer's

recommendation and committed Miguel to Camp Barrett for a period not to exceed 365

days.

        Miguel's appointed appellate counsel filed a brief pursuant to People v. Wende

(1979) 25 Cal.3d 436 (Wende). After counsel filed a Wende brief, this court granted

Miguel the opportunity to file a supplemental brief on his own behalf. Miguel has not

filed a supplemental brief.


2      (See People v. Harvey (1979) 25 Cal.3d 754, 758.) "When the defendant enters a
negotiated disposition, with counts dismissed subject to a Harvey waiver, the court can
consider the dismissed counts for purposes of sentencing and restitution." (People v.
Hume (2011) 196 Cal.App.4th 990, 996.)
                                              3
                                             III.

                                       DISCUSSION

                          A review of the record discloses no error

       In his brief on appeal, Miguel's counsel presents no argument for reversal, but asks

this court to review the record for error, as mandated by Wende, supra, 25 Cal.3d 436.

Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel lists as a

possible, but not arguable, issue: "Was it an abuse of discretion for the judge to detain

this appellant, who had no prior juvenile record, remove him from the custody of his

parents and commit him to Camp Barrett for 365 days?"

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436 and Anders,

supra, 386 U.S. 738, including the possible issue listed pursuant to Anders, has disclosed

no reasonably arguable appellate issues. Miguel has been competently represented by

counsel on this appeal.

                                                    IV.

                                            DISPOSITION

       The disposition order is affirmed.



                                                                                AARON, J.

WE CONCUR:


              McCONNELL, P. J.


                  McDONALD, J.

                                              4